hearing and instead of modifying custody, it suspended appellant's
                     custodial rights. Lee v. GNLV Corp., 116 Nev. 424, 427, 996 P.2d 416, 417
                     (2000) (explaining that in determining whether an order is final, this court
                     will consider what the order substantively accomplishes); cf. In re Temp.
                     Custody of Five Minor Children, 105 Nev. 441, 443, 777 P.2d 901, 902
                     (1989) (recognizing that the district court has authority to enter a
                     temporary order regarding custody to protect children). When the district
                     court denied appellant's motion for a review hearing after he had made a
                     colorable argument that he had completed all the court-ordered
                     requirements, the district court's order made the temporary suspension
                     permanent and thereby finally modified custody, and thus, the May 9,
                     2013, order was appealable.     See NRAP 3A(b)(7) (providing that an order
                     that finally alters child custody is appealable).
                                 Having considered the parties' arguments and the record
                     before us, we conclude the district court abused its discretion by denying
                     appellant's request for a review hearing to reestablish his custodial rights.
                     See Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996)
                     (explaining that this court reviews a child custody decision for an abuse of
                     discretion); see also generally Moser v. Moser, 108 Nev. 572, 576, 836 P.2d
63, 66 (1992) (providing that "Mitigants in a custody battle have the right
                     to a full and fair hearing concerning the ultimate disposition of a child").
                     Appellant had made a colorable argument that he had completed the
                     court-ordered requirements because he asserted that he had resolved the
                     criminal charges pending against him and he submitted a psychological
                     evaluation, a substance abuse evaluation, a certification of completion of a
                     52-week domestic violence class, and a letter from his neurologist. Thus,
                     the district court abused its discretion in denying appellant's request for


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    le)va
                   the review hearing without considering whether he had completed the
                   court-ordered requirements.
                                Appellant's custodial rights have now been suspended for over
                   five years, and thus, if the district court determines that appellant has
                   completed the court-ordered requirements and that his custodial rights
                   should be reestablished, the court must then determine what custodial
                   arrangement will currently serve the children's best interest. Therefore,
                   we reverse the May 9, 2013, order and remand for the district court to hold
                   the review hearing contemplated by the January 2010 order and
                   determine what custodial arrangement is in the children's best interest.'
                                It is so ORDERED.



                                             arraguirre




                         1 In regard to the January 2010 order, appellant contends that the
                   district court abused its discretion by modifying custody when no custody
                   modification motion was pending, without first holding an evidentiary
                   hearing, and without explicitly considering the children's best interests.
                   We note that appellant did not challenge the January 2010 order until he
                   had substantially complied with it, he never filed a petition for
                   extraordinary writ relief with this court, and more than five years has
                   passed since that order was entered. Moreover, because the January 2010
                   order merely suspended rather than modified appellant's custodial rights
                   and because we are now remanding for the district court to hold the
                   review hearing, we find it unnecessary to address appellant's arguments
                   regarding the January 2010 order.

                          To the extent appellant's additional arguments are not addressed in
                   this order, we conclude they lack merit.

SUPREME COURT
        OF
     NEVADA                                               3
(0) 1947A    me>
                       cc:   Second Judicial District Court, Department 14
                             Anderson Keuscher, PLLC
                             Marquis Aurbach Coffing
                             Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    0411PP>